Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 1 of 17 PageID #: 1757



DMP/DKK/JMH
F.#2014R01413

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

         - against -                                               15-CR-95 (S-3) (WFK)

DILKHAYOT KASMIOV and
AZIZJON RAKHMATOV,

                              Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


       GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION
         FOR AN ANONYMOUS AND PARTIALLY SEQUESTERED JURY




                                                             RICHARD P. DONOGHUE
                                                             UNITED STATES ATTORNEY
                                                             Eastern District of New York
                                                             271 Cadman Plaza East
                                                             Brooklyn, New York 11201



Douglas M. Pravda
David K. Kessler
J. Matthew Haggans
Assistant U.S. Attorneys
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 2 of 17 PageID #: 1758



                               PRELIMINARY STATEMENT

              The government respectfully submits this memorandum of law in support of

its motion for an anonymous and partially sequestered jury in the trial of this matter. Jury

selection is scheduled to commence on September 16, 2019. The government requests that

the names, addresses and workplaces of members of both the venire and the petit jury not be

revealed to the parties; that the jurors be kept together during recesses and taken to or

provided lunch as a group each day during trial; and that they be escorted to and from the

courthouse each day during trial in a manner to be arranged by the United States Marshals

Service. In short, the government asks that the Court empanel an anonymous, partially

sequestered jury.

              Courts in this District have routinely approved the use of anonymous juries in

terrorism cases. 1 As explained in greater detail below, the factors warranting the use of


       1
          See, e.g., United States v. Kaziu, 559 F. App’x 32, 37-38 (2d Cir. 2014) (upholding
use of anonymous jury in prosecution for conspiracy to commit murder overseas and
attempted provision of material support to the terrorist organization al-Shabaab); United
States v. Ibrahim, 529 F. App’x 59, 65 (2d Cir. 2013) (affirming use of anonymous jury in
case relating to plot to detonate fuel tanks at John F. Kennedy airport); United States v.
Kadir, 718 F.3d 115, 121 (2d Cir. 2013) (affirming use of anonymous jury in case relating to
terrorist plot at John F. Kennedy airport); United States v. al Farekh, No. 15 CR 268 (BMC),
ECF No. 102 (E.D.N.Y. June 16, 2017) (granting government’s request for an anonymous
jury in case involving defendant, an al-Qaeda member, charged with conspiracy to murder
U.S. nationals among other terrorism offenses); United States v. Hausa, No. 12 CR 134
(BMC), ECF No. 123 (E.D.N.Y. June 20, 2016) (granting government’s request for an
anonymous jury in case involving defendant charged with providing material support to al-
Qaeda); United States v. Pugh, No. 15 CR 116 (NGG), 2015 WL 8481877 (E.D.N.Y. Dec. 9,
2015) (granting government’s motion for an anonymous, partially sequestered jury in trial of
defendant accused of providing material support to the Islamic State); United States v.
Naseer, 10 CR 19 (RJD), Dkt. No. 361 (E.D.N.Y. Dec. 30, 2014) (approving use of
anonymous jury where defendant was charged with conspiring to provide material support to
al-Qaeda); United States v. Ahmed, No. 12 CR 661 (SLT), 2014 WL 6983438 (E.D.N.Y.
Dec. 10, 2014) (approving use of anonymous jury in terrorism trial); see also United States v.
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 3 of 17 PageID #: 1759



anonymous juries in these cases—especially, the seriousness of the charges and the

expectation of publicity—make an anonymous jury necessary and appropriate in this case.

In addition, because the case involves charges of material support to ISIS—a terrorist

organization with a reputation for extreme and vicious violence, a fair trial requires

empaneling an anonymous jury and the other protective measures requested herein.

I.     FACTUAL BACKGROUND

              The defendants are charged in a superseding indictment with one count of

conspiring to provide material support and one count of attempting to provide material

support to the Islamic State of Iraq and al-Sham (“ISIS”), a designated foreign terrorist

organization, in violation of 18 U.S.C. § 2339B. See Indictment (S-3) (May 9, 2016)

(Counts One and Two). Defendant Rakhmatov is also charged with conspiring to use a

firearm during and in relation to those offenses. Id. (Count Three).

              In brief, the charges arise from the efforts of both defendants, together with

others, to provide material support to ISIS in the form of personnel and resources. As the

Court is aware, several co-defendants, including Abdurasul Juraobev and Akhror

Saidakhmetov, devised a plan to travel to Syria, via Turkey, for the purpose of joining ISIS

and engaging in violent jihad. Juraboev and Saidakhmetov purchased airline tickets to travel

from the United States to Turkey and, on February 25, 2015, Saidakhmetov was arrested

while trying to board a flight to Istanbul, Turkey, from John F. Kennedy International


Stewart, 590 F.3d 93, 125 (2d Cir. 2009) (affirming use of anonymous jury in prosecution in
the Southern District of New York of defense attorney and two co-conspirators for
involvement with Sheikh Omar Abdel Rahman); United States v. Al Fawwaz, No. 98 CR
1023 (LAK), 2014 WL 5005917 (S.D.N.Y. Sept. 30, 2014) (granting government’s request
for an anonymous jury in prosecution relating to plot to bomb at the U.S. embassies in Kenya
and Tanzania).


                                                       3
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 4 of 17 PageID #: 1760



Airport (“JFK Airport”) located in Queens, New York. (Juraboev was scheduled to depart in

March 2015).

               Background Regarding ISIS

               ISIS is a foreign terrorist organization that, since 2013, has conducted terrorist

attacks as part of ISIS’s goal of forming an Islamic state or “caliphate.” At various times

over the past few years, ISIS has controlled territory in Syria, Iraq, and Libya, and maintains

a presence in other countries as well. 2

               ISIS has claimed credit for numerous terrorist activities during that time frame,

including attacks against Americans in the United States and against Westerners abroad.

Specifically, ISIS supporters have claimed responsibility for the following attacks in the

United States: the May 2015 shooting in Garland, Texas, at an exhibition featuring cartoons

of the Prophet Mohammed; the December 2015 shooting in San Bernardino, California, at

the Inland Regional Center; and the June 2016 shooting in Orlando, Florida, at the Pulse

nightclub. ISIS supporters have also publicly expressed a desire to continue to target and

attack the U.S. and the West.


               2
                 On or about October 15, 2004, the United States Secretary of State designated
al-Qaeda in Iraq, then known as Jam ‘at al Tawid wa’ al-Jahid, as an FTO under Section 219 of
the Immigration and Nationality Act and as a Specially Designated Global Terrorist entity under
section 1(b) of Executive Order 13224. On or about May 15, 2014, the Secretary of State
amended the designation of al-Qaeda in Iraq as an FTO under Section 219 of the Immigration
and Nationality Act and as a Specially Designated Global Terrorist entity under section 1(b) of
Executive Order 13224 to add the alias Islamic State of Iraq and the Levant (“ISIL”) as its
primary name. The Secretary of State also added the following aliases to the FTO listing: the
Islamic State of Iraq and al-Sham (“ISIS” – which is how the FTO will be referenced herein), the
Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al
Islamiya, and Al-Furquan Establishment for Media Production. In an audio recording publicly
released on June 29, 2014, ISIS announced a formal change of its name to the Islamic State. On
September 21, 2015, the Secretary of State added the following aliases to the FTO listing:
Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.


                                                       4
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 5 of 17 PageID #: 1761



              ISIS and its supporters have also claimed responsibility for many violent

attacks in Europe and South Asia, including: the November 2015 shootings and suicide

bombings in Paris, France, at the Bataclan concert hall, a sports stadium, and several

restaurants; the July 2016 truck attack in Nice, France during Bastille Day celebrations; the

December 2016 truck attack in Berlin, Germany at a Christmas market; the May 2017

suicide bombing in Manchester, United Kingdom at a concert; the August 2017 van attack in

Barcelona, Spain; and an August 2018 suicide bombing in Kabul, Afghanistan. Despite the

degradation of their territorial control in Syria and Iraq, ISIS remains a potent FTO. As

recently as April 21, 2019 (Easter Sunday), ISIS claimed responsibility for a series of

bombings in Sri Lanka that killed or wounded more than 700 people.

              ISIS has released multiple audio and video messages purporting to be from its

self-proclaimed leader, Abu Bakr al-Baghdadi, advocating continued violence by ISIS

supporters. On June 29, 2014, ISIS released an audio recording declaring a “caliphate”

consisting of territory under ISIS control in Iraq and Syria, and stating that Baghdadi would

be the “caliph” or “leader for Muslims everywhere.” On July 5, 2014, ISIS released a video

recording in which Baghdadi urged Muslims from across the world to “do jihad in the cause

of God, incite the believers and be patient in the face of this hardship.” On May 14, 2015,

ISIS released an audio recording in which Baghdadi urged Muslims to take up arms on

behalf of ISIS by either traveling to the Middle East to fight for ISIS or launching attacks

wherever they were. On September 29, 2017, ISIS released an audio recording in which

Baghdadi again urged his followers to continue to attack the U.S. and its allies, saying:

“Carry on your jihad and your blessed operations. Let not the crusaders enjoy life in their

homelands while your brothers are subjected to bombardment and destruction.” As recently


                                                      5
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 6 of 17 PageID #: 1762



as April 2019—just weeks after an allied campaign ousted ISIS from a holdout in Baghouz,

Syria—ISIS released an eighteen-minute video from al-Baghdadi, in which he stated, among

other exhortations, that “jihad continues until judgment day”; congratulated ISIS cells in

Libya, Burkina Faso and Mali on then-recent attacks or pledges of allegiance to ISIS;

claimed that the Sri Lanka Easter Sunday bombings were “in revenge”; and exhorted ISIS

followers to “drain their enemies of all their human, military, economic and logistical

capabilities.”

                 At trial, the government intends to introduce evidence that ISIS has

aggressively and successfully recruited citizens of many countries, including but not limited

to the United States, to come to Syria and join ISIS. Because of the importance of foreign

fighters to ISIS’s operations, ISIS has committed significant resources to recruitment of

foreign fighters, in particular but not limited to those with ties to the United States. ISIS’s

recruitment efforts rely heavily on the use of the Internet, including web-distributed

recruitment videos, to motivate foreign fighters to come to Syria (or to carry out ISIS’s

objectives in other ways, such as by conducting attacks on targets of opportunity in their

home nations). Those videos typically depict ISIS fighters marching, training, and fighting;

they urge others to either travel to Syria or Iraq, to join ISIS, or to carry out ISIS’s objectives

elsewhere.

                 The Defendants Conspire and Attempt to Provide Material Support to ISIS

                 Defendant Rakhmatov agreed with codefendant Abror Habibov to collect

money to aid Saidakhmetov’s travel to Syria to join ISIS. Rakhmatov agreed to collect a

minimum of $1,500, and to do so by February 25, 2015, the date of Saidakhmetov’s travel

from JFK Airport. On February 17, 2015, Rakhmatov made a $100 contribution for this



                                                        6
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 7 of 17 PageID #: 1763



purpose by peer-to-peer transfer to a bank account belonging to a codefendant, Akmal

Zakirov. During a telephone call on February 24, 2015—i.e., the eve of Saidakhmetov’s

scheduled departure—Rakhmatov discussed with Habibov raising at least $2,000 so that

Saidakhmetov could purchase a “pencil”—a coded word meaning firearm. Later that same

day, Rakhmatov transferred $400 into Zakirov’s bank account via peer-to-peer transfer.

               Saidakhmetov went to JFK Airport on February 25, 2015, in order to board his

flight to Turkey. Defendant Kasimov met Saidakhmetov at JFK Airport prior to his

scheduled departure and provided him with $1,600 in cash, funds that he had raised with

other co-conspirators, including but not limited to Habibov.

               Saidakhmetov was arrested shortly after receiving the cash from Kasimov; the

$1,600 was recovered pursuant to his arrest.

               Following Saidakhmetov’s arrest at JFK Airport, Kasimov was detained on

immigration charges and agreed to speak with agents, waived his Miranda rights, and made

inculpatory statements. In sum and substance, Kasimov admitted delivering the money to

Saidakhmetov and stated his belief that Saidakhmetov “might” be traveling to Syria to join

ISIS. Further investigation revealed that, in electronic communications, Kasimov

encouraged others to participate in violent jihad, and otherwise acknowledged his role in

providing assistance to foreign fighters traveling to Syria. For example, Kasimov wrote to

one person contemplating a religious education that “those pious ones are going to Gaza,

Syria, or at least, to Iraq,” and that “[e]ducation is not given a priority when jihad is fard-ayn

[obligatory].” Later, Kasimov explained: “A pious man . . . will get the [religious] education

here and take off for jihad!” In another communication, in response to another individual’s

prayer for “Allah [to] help all the Muslims in the world get victory over their oppressors,”


                                                        7
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 8 of 17 PageID #: 1764



Kasimov implored: “And may Allah help young guys who bought tickets too :)) [smiley-face

emoticon].”

               Rakhmatov was arrested on May 11, 2016. Following his arrest, he made a

voluntary, unsolicited statement to the arresting agents, admitting that he provided money to

someone who then used it for a “bad purpose,” but claiming not to know what the money

was going to be used for.

II.    LEGAL FRAMEWORK

               The Second Circuit has repeatedly upheld the use of anonymous juries where

(1) there is strong reason to believe that the jury needs protection, and (2) reasonable

precautions have been taken to minimize any adverse effect on the jurors’ opinion of the

defendants. See, e.g., Kaziu, 559 F. App’x at 37-38; United States v. Arillotta, 529 F. App’x

81, 82 (2d Cir. 2013); Ibrahim, 529 F. App’x at 65; Kadir, 718 F.3d at 120-21. “Within these

parameters, the decision whether or not to utilize an anonymous jury is left to the district

court’s discretion.” United States v. Pica, 692 F.3d 79, 88 (2d Cir. 2012) (quoting United

States v. Gotti, 459 F.3d 296, 345 (2d Cir. 2006)).

               “In determining whether there is a ‘strong reason’ to believe that the jury

needs protection, courts should consider several factors, including whether (1) the charges

against the defendants are serious, (2) there is a substantial potential threat of corruption to

the judicial process, and (3) considerable media coverage of the trial is anticipated.” Al

Fawwaz, 57 F. Supp. 3d at 309 (citing United States v. Quinones, 511 F.3d 289, 296 (2d Cir.

2007), and United States v. Tomero, 486 F. Supp. 2d 320, 322 (S.D.N.Y.2007)); see also

Pugh, 2015 WL 8481877, at *2 (same). While “it is unclear whether any of these factors

individually justify impaneling an anonymous jury,” “there are numerous cases indicating



                                                        8
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 9 of 17 PageID #: 1765



that anonymity is appropriate when some combination of these factors is present.” Pugh,

2015 WL 8481877, at * 2 (quoting United States v. Khan, 591 F. Supp. 2d 166, 169

(E.D.N.Y. 2008) (citing Quinones, 511 F.3d at 296)).

                Although empaneling an anonymous jury presents “the possibility of unfair

prejudice to the defendant,” United States v. Tutino, 883 F.2d 1125, 1132 (2d Cir. 1989),

“the use of an anonymous jury does not infringe a defendant’s constitutional rights, so long

as the court conducts a voir dire designed to uncover any bias as to the issues or the

defendants and takes care to give the jurors a plausible and nonprejudicial reason for not

disclosing their identities,” United States v. Aulicino, 44 F.3d 1102, 1116 (2d Cir. 1995).

See also Kadir, 718 F.3d at 120. “The Second Circuit has consistently ‘made clear that when

genuinely called for and when properly used, anonymous juries do not infringe a defendant’s

constitutional rights.’” Pugh, 2015 WL 8481877, at *2 (quoting Kadir, 718 F.3d at 120).

                In United States v. Barnes, the Second Circuit upheld the empaneling of an

anonymous jury and specifically rejected any claim that the law requires jurors to disclose

their identities:

                If a juror feels that he and his family may be subjected to violence
                or death at the hands of a defendant or his friends, how can his
                judgment be as free and impartial as the Constitution requires? If
                the anonymous juror feels less pressure as a result of
                anonymity . . . this is as it should be a factor contributing to his
                impartiality.

604 F.2d 121, 140-41 (2d Cir. 1979) (noting further that “in a case that generated as much

pretrial publicity as [this one] and in which allegations of dangerous and unscrupulous

conduct abounded, precaution was best taken so that fears would not become realities.”).




                                                        9
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 10 of 17 PageID #: 1766



                Similarly, in United States v.Thomas, the Second Circuit explained that the

 protection of jurors is vital to the proper functioning of the federal criminal justice system,

 describing jury anonymity as a mechanism to ensure a fair and impartial verdict, free from

 fear or intimidation:

                As a practical matter, we cannot expect jurors to “take their
                chances” on what might happen to them as a result of a guilty
                verdict. Obviously, explicit threats to jurors or their families or
                even a general fear of retaliation could well affect the jury’s
                ability to render a fair and impartial verdict. Justice requires that
                when a serious threat to juror safety reasonably is found to exist,
                precautionary measures must be taken.

 757 F.2d 1359, 1364 (2d Cir. 1998).

                The decision to partially sequester a jury follows the same basic framework as

 the decision to seat an anonymous jury, and courts in the Second Circuit have frequently

 seated anonymous and partially sequestered juries. See, e.g., United States v. Wilson,

 493 F. Supp. 2d 397, 399-401 (E.D.N.Y. 2006) (seating anonymous and partially sequestered

 jury in case involving murder of police officers due to, inter alia, seriousness of charges,

 defendant’s membership in a criminal enterprise, defendant’s history of attempts to interfere

 with judicial process, and the significant press coverage of the case); United States v. Urso,

 No. 03-CR-1382, 2006 WL 1210886 at *1-2 (E.D.N.Y. May 2, 2006) (approving same

 where “allegations and evidence point to a willingness to interfere with the judicial

 process.”); al Farekh, No. 15 CR 268 (BMC), ECF No. 102 (E.D.N.Y. June 16, 2017)

 (approving same where defendant was alleged to be a member of al-Qaeda, where charges

 were seriousness, there was a likelihood that jurors may be afraid of retaliation from the

 defendant or associates, and where a family member of the defendant had previously made

 efforts to speak with jurors).



                                                        10
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 11 of 17 PageID #: 1767



 III.   AN ANONYMOUS AND PARTIALLY SEQUESTERED JURY IS APPROPRIATE
        IN THIS CASE

                As noted above, the key factors in determining whether a jury should be

 anonymous and partially sequestered are (1) the seriousness of the charges against the

 defendants; (2) the potential threat of corruption of the judicial process; and (3) the

 expectation of publicity. See, e.g., Quinones, 511 F.3d at 296. As described below, these

 factors favor empaneling an anonymous jury in this case.

                The Charges In This Case Are Serious

                The defendants face serious charges. They are accused of conspiring to

 support ISIS, a terrorist organization that has claimed responsibility for vicious, violent

 attacks in numerous countries, including within the United States. If convicted at trial, both

 defendants will face an effective range under the United States Sentencing Guidelines of 360

 to 480 months imprisonment on the terrorism charges. (Defendant Rakhmatov will face an

 additional mandatory minimum 60 months on the firearms charge).

                Courts in this district have regularly approved anonymous and partially

 sequestered juries in cases involving similarly serious charges. See, n.1, supra. Indeed, the

 charges at issue in this case carry higher penalties than those charged in one recent terrorism-

 related cases in this District in which an anonymous jury was used. See, e.g., Pugh, 2015

 WL 8481877 (anonymous and partially sequestered jury authorized in case in which the

 defendant was charged with one count of attempted material support of terrorism and one

 count of obstruction of justice).




                                                        11
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 12 of 17 PageID #: 1768



                The Judicial Process Is At Risk

                In addition to the seriousness of the charges facing the defendant, an

 anonymous and partially sequestered jury is also warranted because of the risk of

 interference with the judicial process. As noted above, the defendants are accused of aiding

 others in traveling to Syria to join and fight on behalf of ISIS. Many jurors will be aware of

 ISIS’s global campaign of violence. ISIS has claimed responsibility—and/or the

 perpetrator(s) have claimed to be acting on behalf of ISIS—for several attacks in the United

 States, including: the Inland Regional Center shooting attack in San Bernardino, California,

 in December 2015; the Pulse nightclub shooting attack in Orlando, Florida, in June 2016; and

 the West Side Highway truck attack in New York City in October 2017. ISIS has also

 claimed responsibility for numerous attacks in Europe, Africa and Asia, including as recently

 as Easter Sunday 2019, in a coordinated series of bombings in Sri Lanka that killed or

 wounded more than 700 people. Despite the degradation of ISIS’s geographical control of

 territory in Syria and Iraq, most jurors will know or believe that ISIS remains operational and

 committed to violently attacking U.S. and other Western interests.

                As the Second Circuit has stated, “even a general fear of retaliation could well

 affect the jury’s ability to render a fair and impartial verdict.” Thomas, 757 F.2d at 1364.

 There is a legitimate concern in this case that jurors may fear that an associate of the

 defendants—accused to be supporters of ISIS—or a member of another Islamist extremist

 group will target them. It would not be unreasonable for jurors to believe that disclosure of

 their identities or information about their families or workplaces may expose them to

 unnecessarily heightened risk. See Stewart, 590 F.3d at 125 (noting “the reasonable




                                                       12
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 13 of 17 PageID #: 1769



 likelihood that the pervasive issue of terrorism would raise in the jurors’ minds a fear for

 their individual safety”).

                Publicity Surrounding the Case Has Been Extensive

                An anonymous and partially sequestered jury is also warranted because of the

 extensive media attention this case has already generated and the publicity likely to result

 from trial. Major newspapers, wire services and television news networks have reported

 regarding this case, in particular concerning court proceedings involving the other

 codefendants. Due to the widespread public attention in this case to date, the government

 expects that the pretrial proceedings and trial will attract substantial media coverage.

                Given the level of media attention and public scrutiny that this case already

 has generated, it is reasonably foreseeable that the trial, including the jurors’ identities, may

 be the subject of media coverage. It is also conceivable that individuals sympathetic to the

 defendants (or the cause they support) or hostile to the government may seek to obtain

 information about the jurors.

                The Second Circuit has repeatedly held that the expectation of publicity at trial

 weighs in favor of anonymity to avoid the jurors’ exposure “to inappropriate contacts that

 could compromise the trial.” See United States v. Paccione, 949 F.2d 1183, 1193 (2d Cir.

 1991); see also United States v. Thai, 29 F.3d 785, 801 (2d Cir. 1994); United States v.

 Vario, 943 F.2d 236, 240 (2d Cir. 1991); Tutino, 883 F.2d at 1132; United States v. Persico,

 832 F.2d 705, 717 (2d Cir. 1987); Barnes, 604 F.2d at 141. Juror anonymity is an effective

 remedial measure to prevent possible prejudice and inappropriate contact by the press.

                Moreover, potential jurors will be more willing to serve if they are confident

 that they and their families will not be subjected to scrutiny, harassment and possible threats.


                                                        13
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 14 of 17 PageID #: 1770



 See Barnes, 604 F.2d at 141 (upholding anonymous jury and explaining that in a case with

 “much pretrial publicity” and “allegations of dangerous and unscrupulous conduct,”

 “precaution was best taken so that fears would not become realities”). The media’s interest

 in this case clearly “militate[s] in favor of an anonymous jury.” Vario, 943 F.2d at 240.

 IV.    AN ANONYMOUS AND PARTIALLY SEQUESTERED JURY WILL NOT
        PREJUDICE THE DEFENDANTS

                The defendants will not be prejudiced by the use of an anonymous and

 partially sequestered jury. As noted above, the use of an anonymous jury does not infringe

 on a defendant’s rights provided that (1) “the jurors [are given] a plausible and

 nonprejudicial reason for not disclosing their identities”; and (2) “the court conducts a voir

 dire designed to uncover any bias as to the issues or the defendants.” Aulicino, 44 F.3d at

 1116; see also Kadir, 718 F.3d at 120. The same holds true for partial sequestration. See,

 e.g., Pugh, 2015 WL 8481877, at *13 (”The court is convinced that semi-sequestration is the

 only way to adequately protect the jury,” citing ”the violent nature of the crimes charged and

 of ISI[S] more generally, and the likelihood of significant press attention to the case.”).

                Here, the jurors may accurately be informed that these protective measures are

 being taken due to anticipated media interest, to prevent any arguable inference that the

 defendants pose a danger to them. See Gotti, 459 F.3d at 345 (upholding use of anonymous

 jury and finding that prejudice was avoided by “instructing the jury that the special

 precautions had been implement to protect them from the media”); see also Thai, 29 F.3d at

 801 (“In order to provide a nonprejudicial reason for maintaining anonymity, the

 introduction to the [jury] questionnaire stated, with approval of the parties, that ‘[s]electing

 an anonymous jury is not an unusual practice and has been followed in many cases in the




                                                        14
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 15 of 17 PageID #: 1771



 Federal Court. Anonymity will ward off curiosity that might infringe on juror’s

 privacy[.]’”); Paccione, 949 F.2d at 1193 (upholding anonymous jury and finding that the

 court “adequately instructed the jury at the outset of the trial that the special precautions were

 designed to protect the jury from contacts by the media, thereby implying that the security

 measures were not the result of threats from the defendants”); Tutino, 883 F.2d at 1133

 (upholding anonymous jury procedure where the jury was instructed that “It is a common

 practice followed in many cases in Federal court to keep the names and identities of the

 jurors in confidence. This is in no way unusual.”); see also Kaziu, 559 F. App’x at 38 (“the

 district court told jurors that their identities were being hidden only because of the extensive

 media coverage and did not implicate Kaziu’s dangerousness”). Thus, in keeping with

 Second Circuit precedent, the Court can eliminate any potential prejudice to the defendants

 by issuing an instruction informing the jury in a neutral manner that anonymity is necessary

 to protect them from the media, and that selection of anonymous juries is not an unusual

 procedure.

                Furthermore, the use of an anonymous jury does not conflict with either

 defendant’s right to conduct meaningful voir dire. See Rosales-Lopez v. United States,

 451 U.S. 182, 188 (1981). As the Second Circuit explained in Barnes:

                [A]s long as a defendant’s substantial rights are protected by a
                voir dire designed to uncover bias as to issues in the case and as
                to the defendant himself, then reasonable limitations on the
                questioning should not be disturbed on appeal.

 604 F.2d at 140. The trial court has substantial discretion in controlling and limiting the voir

 dire process. See Rosales-Lopez, 451 U.S. at 189; Barnes, 604 F.2d at 137. Accordingly, a

 full voir dire may be conducted about subjects other than the juror’s name, address and



                                                        15
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 16 of 17 PageID #: 1772



 employer’s name, and the parties and counsel have an unrestricted opportunity to observe the

 jurors during this process. See, e.g., Barnes, 604 at 142-43.

               In the anonymous jury context, the Second Circuit has frequently noted that a

 defendant’s rights are protected by the district court’s conduct of “a voir dire designed to

 uncover bias as to issues in the cases and as to the defendant[s].” Vario, 943 F.2d at 242

 (quoting Barnes, 604 F.2d at 140); see also Thai, 29 F.3d at 801.

               Accordingly, under the circumstances presented, empaneling an anonymous

 and partially sequestered jury will not prejudice the defendants.




                                                       16
Case 1:15-cr-00095-WFK Document 350 Filed 08/02/19 Page 17 of 17 PageID #: 1773



 V.     CONCLUSION

               For the reasons set forth above, the government respectfully requests that the

 Court grant the government’s motion for an anonymous jury, and direct that the names,

 addresses and workplaces of members of both the venire and the petit jury not be revealed to

 the parties. The government further respectfully requests that the jurors be kept together

 during recesses and taken to or provided lunch as a group each day during trial; and that they

 be escorted to and from the courthouse each day during trial in a manner to be arranged by

 the United States Marshals Service.

 Dated: Brooklyn, New York
        August 2, 2019


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York


                                            By:       /s/ J. Matthew Haggans
                                                    Douglas M. Pravda
                                                    David K. Kessler
                                                    J. Matthew Haggans
                                                    Assistant United States Attorneys
                                                     (718) 254-6268/7202/6127

 cc:    Clerk of Court (WFK) (via ECF)
        Defense Counsel (via ECF)




                                                      17
